DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on May 11, 2022.
The amendments to the claims have been entered.  Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments, see pages 13 and 14, filed May 11, 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of February 22, 2022 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a hub assembly for a human-powered vehicle having a rotation control structure coupling the first rotatable member to the second rotatable member to transmit a first input rotation of the first rotatable member to the second rotatable member at a first ratio of a first output rotation of the second rotatable member to the first input rotation of the first rotatable member, the rotation control structure coupling the second rotatable member to the first rotatable member to transmit a second input rotation of the second rotatable member to the first rotatable member at a second ratio of a second output rotation of the first rotatable member to the second input rotation of the second rotatable member, the second ratio during coasting being different from the first ratio, the second ratio being larger than 0 and the remaining structure of claim 1.
The prior art does not anticipate or render obvious a hub assembly for a human-powered vehicle having a rotation control structure coupling the first rotatable member to the second rotatable member to transmit a first input rotation of the first rotatable member to the second rotatable member at a first ratio of a first output rotation of the second rotatable member to the first input rotation of the first rotatable member, the rotation control structure coupling the second rotatable member to the first rotatable member to transmit a second input rotation of the second rotatable member to the first rotatable member at a second ratio of a second output rotation of the first rotatable member to the second input rotation of the second rotatable member, the second ratio being larger than 0, the second ratio being smaller than 1 and the remaining structure of claim 3.
The prior art does not anticipate or render obvious a hub assembly for a human-powered vehicle having a rotation control structure coupling the first rotatable member to the second rotatable member to transmit a first input rotation of the first rotatable member to the second rotatable member at a first ratio of a first output rotation of the second rotatable member to the first input rotation of the first rotatable member, the rotation control structure coupling the second rotatable member to the first rotatable member to transmit a second input rotation of the second rotatable member to the first rotatable member at a second ratio of a second output rotation of the first rotatable member to the second input rotation of the second rotatable member, the second ratio being larger than 0, the first ratio is 1 and the remaining structure of claim 4.
The prior art does not anticipate or render obvious a hub assembly for a human-powered vehicle having a rotation control structure coupling the first rotatable member to the second rotatable member to transmit a first input rotation of the first rotatable member to the second rotatable member at a first ratio of a first output rotation of the second rotatable member to the first input rotation of the first rotatable member, the rotation control structure coupling the second rotatable member to the first rotatable member to transmit a second input rotation of the second rotatable member to the first rotatable member at a second ratio of a second output rotation of the first rotatable member to the second input rotation of the second rotatable member, the second ratio being different from the first ratio, the second ratio being larger than 0, wherein the rotation control structure includes a the first one-way clutch is provided between the first rotatable member and the second rotatable member to restrict the first rotatable member to rotate relative to the second rotatable member about the rotational center axis in a first rotational direction, and the first one-way clutch is provided between the first rotatable member and the second rotatable member to allow the first rotatable member to rotate relative to the second rotatable member about the rotational center axis in a second rotational direction which is an opposite direction of the first rotational direction and the remaining structure of claim 6.
The prior art does not anticipate or render obvious a hub assembly for a human-powered vehicle having a rotation control structure coupling the first rotatable member to the second rotatable member to transmit a first input rotation of the first rotatable member to the second rotatable member at a first ratio of a first output rotation of the second rotatable member to the first input rotation of the first rotatable member, the rotation control structure coupling the second rotatable member to the first rotatable member to transmit a second input rotation of the second rotatable member to the first rotatable member at a second ratio of a second output rotation of the first rotatable member to the second input rotation of the second rotatable member, the second ratio being different from the first ratio, the second ratio being larger than 0, wherein the rotation control structure includes a first one-way clutch includes a first receiving surface provided at one of the first rotatable member and the second rotatable member, and a first contactable surface configured to contact the first receiving surface to transmit the first input rotation of the first rotatable member to the second rotatable member at the first ratio and the remaining structure of claim 7.
The prior art does not anticipate or render obvious a hub assembly for a human-powered vehicle having a rotation control structure coupling the first rotatable member to the second rotatable member to transmit a first input rotation of the first rotatable member to the second rotatable member at a first ratio of a first output rotation of the second rotatable member to the first input rotation of the first rotatable member, the rotation control structure coupling the second rotatable member to the first rotatable member to transmit a second input rotation of the second rotatable member to the first rotatable member at a second ratio of a second output rotation of the first rotatable member to the second input rotation of the second rotatable member, the second ratio being larger than 0, wherein the rotation control structure includes a planetary gear set with a ring gear, a sun gear, and at least one planetary gear,7Attorney Docket No. SMN-P0212Patent the ring gear is rotatable relative to the hub axle, the first rotatable member, and the second rotatable member about the rotational center axis, the sun gear is coupled to the second rotatable member to rotate along with the second rotatable member relative to the hub axle and the first rotatable member, the at least one planetary gear is provided between the sun gear and the ring gear to transmit a rotation of the ring gear to the sun gear at the second ratio and the remaining structure of claim 9.
The prior art does not anticipate or render obvious a hub assembly for a human-powered vehicle having a rotation control structure coupling the first rotatable member to the second rotatable member to transmit a first input rotation of the first rotatable member to the second rotatable member at a first ratio of a first output rotation of the second rotatable member to the first input rotation of the first rotatable member, the rotation control structure coupling the second rotatable member to the first rotatable member to transmit a second input rotation of the second rotatable member to the first rotatable member at a second ratio of a second output rotation of the first rotatable member to the second input rotation of the second rotatable member, the second ratio being larger than 0, wherein the rotation control structure includes a ring gear, a sun gear, and at least one planetary gear engaged with the ring gear and the sun gear to transmit the second input rotation of the second rotatable member to the first rotatable member at the second ratio, and the at least one planetary gear is rotatably coupled to the first rotatable member and the remaining structure of claim 12.
The prior art does not anticipate or render obvious a hub assembly for a human-powered vehicle having a rotation control structure coupling the first rotatable member to the second rotatable member to transmit a first input rotation of the first rotatable member to the second rotatable member at a first ratio of a first output rotation of the second rotatable member to the first input rotation of the first rotatable member, the rotation control structure coupling the second rotatable member to the first rotatable member to transmit a second input rotation of the second rotatable member to the first rotatable member at a second ratio of a second output rotation of the first rotatable member to the second input rotation of the second rotatable member, the second ratio being larger than 0, wherein the second ratio is smaller than 0.5 and the remaining structure of claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN HOLMES/Primary Examiner, Art Unit 3655